department of the treasury internal_revenue_service tax_exempt_and_government_entities_division release number release date uil date december taxpayer_identification_number form tax vear s ended person fo contact id number contact numbers telephone ' fax manager’s name id number manager's contact number dear response due_date certified mail - return receipt requested why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don’t hear from you if we don't hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final letter’ catalog number effects of revocation r in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter if you and appeals don't agree on some or all of the issues after your appeals_conference or if you don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs goviadvocate if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter 3610-r catalog number 59432g thank you for your cooperation sincerely ote pitent aaa gt’ acting director ut eo examinations enclosures report of examination form 6018-a publication publication letter 3610-r catalog number 59432g schedute number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items issue s whether continues to qualify for exemption under sec_501 whether the organization’s exemption under sec_501 an organization described in sec_501 should be revoked effective january 20xx facts sec_501 of the internal_revenue_code in determination_letter dated december 19xx organization was granted exemption from federal_income_tax under the organization was incorporated under the laws of the state of according to its articles of incorporation the purpose of the organization is to promote high standards of ethics and education among members relating to their official duties to assist in developing social and professional unity of members to provide helpful exchange of information on june 19xx the organization’s mission is to support and educate notaries in the state of _ to filed form_990 for the year ending december 20xx according expenses net_loss total income salaries other compensation other expenses total expenses the form_990 for 20xx shows the following income and expenses income contributions program service revenue catalog number 20810w form 886-a publish no irs gov page while searching the organization we found out by a former director that the president of the organization had passed away she said that the president died in 20xx and his wife shortly after that no other officers of the organization were alive according to her the former director also informed us that the business had been sold to a company in she said that she was terminated in 20xx and had not come back to that organization by the president’s wife the service mailed several letters for an appointment and an information_document_request to the address on record and to officers’ addresses but no response was received the telephone number on the form_990 was not for the organization and belonged to another company department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items research on the organization showed in fact that the president passed away in 20xx further research on the organization was done but no additional information as found as of today we have received as undeliverable the letters we sent out to the organization and we have not received financials organization information meeting minutes board_of director lists or any other documents requested on the information_document_request idr law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate record as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provision of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_501 provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 provides for the exemption of business_leagues and similar organization whose purpose is the promotion of the common business_interest of its members net_earnings do not inure to the benefit of any member purpose is not to engage in a regular business of a kind ordinarily carried on for profit principal activity is not the performance of particular services for individual persons sec_1_501_c_6_-1 of the income_tax regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_55_444 states that an organization formed to promote the business of a particular industry that carries out its purposes primarily by conducting a general advertising campaign to encourage the use of products and services of the industry as a whole is exempt from tax notwithstanding that such advertising to a minor extent constitutes the performance of particular services for its members revrul_56_84 states that an organization operated primarily for the purpose of promoting selling and handling the national advertising in its members' publications is engaged in the performance of particular services for individual members as distinguished from activities for the improvement of the business conditions of its members as a whole and therefore is not entitled to exemption from federal_income_tax as a business league revrul_67_77 states that an organization composed of dealers of a certain make of automobile in a designated area whose primary purpose is the financing of advertising campaigns for the sale of that make of automobile is performing particular services for its members and is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax government's position catalog number 20810w page_ form 886-a we are proposing revocation of the organization’s exemption under sec_501 beginning january 20xx because it is not operated for exempt purposes in accordance with the requirements set forth in sec_501 of the internal_revenue_code the organization is not described in sec_501 because it is not a business league chamber of commerce real_estate board or board_of trade the service position is that the organization does not have exempt activity and that has failed the basic tests in order to be exempt under sec_501 as we have not been able to verify the publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer organization’s activities we have not been able to verify its activities because the organization has not responded to our letters and phone calls the basic tests the organization must meet in order to be exempt under sec_501 are as follows a b c d e f g h it must be an association of person having some common business_interest and its purpose must be to promote this common business_interest is must not be organized for profit it must be a membership_organization and have a meaningful extent of membership support no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual its activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons its purpose must not be to engage in a regular business of a kind ordinarily carried on for profit even if the business is operated on a self-sustaining it must be primarily engaged in activities or functions constituting the basis for its exemption its primary activity cannot be performing particular services for members taxpayer’s position the organization’s position is unknown at this time conclusion the organization’s tax exempt status should be revoked effective january 20xx because it is not operated for exempt purposes pursuant to the requirements set forth in sec_501 of the internal_revenue_code you have days to provide us with a formal written response for the information written above if the service does not have the information within days the service will have no other option than to proceed with the revocation department of the treasury-internat revenue service form 886a catalog number 20810w publish no irs gov page
